VICKERY, J.
Epitomized Opinion
Action to cancel an opinion and to recover damages for breech of contract. Parmele, for $2,000, gave Daedelow a written option to purchase certain property. Parmele' alleged that Daedelow orally agreed to buy all the property. Daedelow’s separate action to recover the $2,000 paid for the option, for failure to deliver the part of the property which he agreed to buy, on Parmele’s motion, was consolidated with this action. The jury rendered a verdict for Daedlow for $2,000. The court directed a verdict against Parmele on the ground that’ Daedelow signed no memorandum. Parmele assigned this as error. In affirming the judgment the Court of Appeals held:
1. By the Statute of Frauds no action can be brought on a contract for the sale of realty unless the defendant, the party to be charged, sign a note or memorandum, even though an action may be maintained against the other party who gave a note or memorandum.
2. A general denial is sufficient to raise defense of the Statute of Frauds.